Luke, J.
1. Where, on the trial of an action against a railroad company, for the death of the plaintiff’s husband, the evidence for the plaintiff showed that her husband was on a passenger-train of the defendant, concealed and stealing a ride thereon, and that the last person to see him was a companion who was also concealed on the train, stealing a ride, but who was discovered and carried into the train, and that the body of the plaintiff’s husband was thereafter found by the railroad-track, with a gunshot wound in his head and other bruises on his person, and there was no other account of how he came to his death, no presumption of negligence against the railroad company, under section 2780 of the Civil Code of 1910, arose in favor of the plaintiff.
2. The evidence demanded a verdict -in favor of the defendant, and the court did not err in so directing.
3. The judgment in favor of the defendant in error in the main bill of exceptions being affirmed, the cross-bill of exceptions is dismissed.

Wade, 0. J., and Jenkins, J., concur.